Harvey, J.
(dissenting): The verdict must be construed as a finding that defendants were negligent in leaving the gauze sponge in the incision, but that this did not result in injury to the plaintiff. In malpractice cases, as in negligence cases generally, the rule is that damages cannot be recovered for negligence which does not result in injury. On the point whether injury resulted from the negligence in this case there was much conflicting evidence. The jury considered this conflicting evidence and found by their verdict that there was no injury resulting to plaintiff from leaving the gauze sponge in the incision for about seventy days. This finding and verdict was approved by the trial court, whose duty it was to weigh the evidence and to satisfy his own mind that the verdict was just. In the absence of any suggestion to the contrary it must be assumed that the court performed that duty. This court cannot weigh conflicting evidence. Unless there was no evidence to sustain the verdict it must stand. That cannot be said in this case. There was abundant evidence that the leaving of the gauze sponge in the wound did not result in injury to plaintiff.